—Order, Supreme Court, Bronx *207County (Alan Saks, J.), entered October 15, 1996, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Since it is clear, as a matter of law, that plaintiffs’ own conduct in engaging in rough horseplay, which resulted in their crashing through a window, was the sole proximate cause of their injuries, and that defendants’ negligence, if any, was not a proximate cause, the court properly granted defendants’ motion for summary judgment (see, Kelly v Great Neck Union Free School Dist., 192 AD2d 696, lv denied 82 NY2d 658; see also, Lee v Durow’s Rest., 238 AD2d 384). Concur—Ellerin, J. P., Nardelli, Williams, Andidas and Colabella, JJ.